UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                             _

                                      No. 18-1811
                                   ________________

                                 BRIAHEEN THOMAS,
                                           Appellant,

                                             v.

              DEPUTY SUPERINTENDENT TICE, DEPUTY GARMAN,
                   CCPM MILLER, and MAJOR HALDERMAN
                                           _

                             (Civ. Action No. 4-16-cv-01487)

                                                      _

                      SUR PETITION FOR PANEL REHEARING
                           AND REHEARING EN BANC


Present: SMITH, Chief Judge, McKEE, AMBRO, CHAGARES, JORDAN,
HARDIMAN, GREENAWAY, JR., SHWARTZ, KRAUSE, RESTREPO, BIBAS,
PORTER, MATEY and PHIPPS, Circuit Judges

       The petition for rehearing filed by Appellant in the above-entitled case having

been submitted to the judges who participated in the decision of this Court and a majority

of the judges who participated in the decision of the Court having voted for rehearing, it

is hereby ORDERED that the petition for panel rehearing is GRANTED. The opinion

and judgment filed November 12, 2019 are hereby VACATED. An amended opinion 1

and judgment will be filed contemporaneously with this order.


1
 The majority has made changes to the language that appeared at pages 6 and 11 of the
original opinion.
      .

      A majority of the judges of the circuit in regular service not having voted for

rehearing, the petition for rehearing by the Court en banc is DENIED. Judges McKee,

Greenaway and Restrepo voted for rehearing en banc.


                                                BY THE COURT,


                                                s/ David J. Porter
                                                Circuit Judge

Date: January 15, 2020
PDB/cc: All Counsel of Record